Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (as it may be amended, supplemented
or restated from time to time in accordance with its terms, the “Stockholders
Agreement”), dated as of October 27, 2020 (the “Effective Date”), is made by and
among (i) Conyers Park II Acquisition Corp., a Delaware corporation (“PubCo”);
(ii) Karman Topco L.P., a Delaware limited partnership (“Seller”); (iii) CVC ASM
Holdco, L.P., a Delaware limited partnership (the “CVC Stockholder”); (iv) the
entities identified on the signature pages hereto under the heading “LGP
Stockholders” (collectively, the “LGP Stockholders”); (v) BC Eagle Holdings,
L.P., a Delaware limited partnership (the “Bain Stockholder”); and (vi) Conyers
Park II Sponsor LLC, a Delaware limited liability company (the “Conyers
Sponsor”). Each of PubCo, Seller, the CVC Stockholder, the LPG Stockholders, the
Bain Stockholder and the Conyers Sponsor may be referred to herein as a “Party”
and collectively as the “Parties”.

RECITALS

WHEREAS, PubCo has entered into that certain Agreement and Plan of Merger, dated
as of the September 7, 2020 (as it may be amended, supplemented or restated from
time to time in accordance with the terms of such agreement, the “Merger
Agreement”), by and among PubCo, Advantage Solutions Inc., a Delaware
corporation (“ASM”), Seller and CP II Merger Sub Inc., a Delaware corporation,
in connection with the business combination (the “Business Combination”) set
forth in the Merger Agreement;

WHEREAS, pursuant to the Merger Agreement at the Closing, PubCo will indirectly
acquire from Seller all of the equity interests of ASM, in exchange for shares
of Common Stock;

WHEREAS, in connection with the execution of this Stockholders Agreement, PubCo,
Seller, the CVC Stockholder, the LGP Stockholders, the Bain Stockholder, the
Conyers Sponsor and certain other Persons are entering into that certain 3rd
Amended and Restated Registration Rights Agreement, dated as of the September 7,
2020 (as it may be amended, supplemented or restated from time to time in
accordance with the terms of such agreement, the “Registration Rights
Agreement”);

WHEREAS, PubCo and the Conyers Sponsor entered into that certain Registration
and Stockholder Rights Agreement, dated as of July 17, 2019 (the “Original
Stockholder Agreement”);

WHEREAS, in connection with the execution of this Stockholders Agreement and the
Registration Rights Agreement, PubCo and the Conyers Sponsor desire to terminate
the Original Stockholder Agreement and replace it with this Stockholders
Agreement and the Registration Rights Agreement;

WHEREAS, on September 7, 2020 the Parties entered into that certain stockholders
agreement (the “Initial Stockholders Agreement”);

WHEREAS, the Parties now desire to amend and restate the Initial Stockholders
Agreement in its entirety to provide for certain amendments thereto; and

WHEREAS, on the Effective Date, the Parties desire to set forth their agreement
with respect to governance and certain other matters, in each case in accordance
with the terms and conditions of this Stockholders Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Stockholders Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Parties hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Definitions. As used in this Stockholders Agreement, the following
terms shall have the following meanings:



--------------------------------------------------------------------------------

“Action” means any action, suit, charge, litigation, arbitration, or other
proceeding at law or in equity (whether civil, criminal or administrative) by or
before any Governmental Entity.

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such Person, where “control” means
the possession, directly or indirectly, of the power to direct the management
and policies of a Person whether through the ownership of voting securities, its
capacity as a sole or managing member or otherwise; provided, that (i) no Party
shall be deemed an Affiliate of PubCo or any of its subsidiaries for purposes of
this Stockholders Agreement and (ii) in no event shall any Affiliate of any
Sponsor Investor include any of their respective portfolio companies (as such
term is commonly understood).

“ASM” has the meaning set forth in the Preamble.

“Bain Director” has the meaning set forth in Section 2.1(e).

“Bain Stockholder” has the meaning set forth in the Preamble.

“Beneficially Own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act; provided, that for purposes of this definition (and without double
counting), (a) the Common Stock that is indirectly owned by the CVC Stockholder,
the LGP Stockholders or the Bain Stockholder (and their respective Permitted
Transferees) through such Party’s or such Permitted Transferees’ ownership of
Equity Securities of Seller (or any Permitted Transferee of Seller) shall be
taken into account for purposes of determining the percentage of Common Stock
that is Beneficially Owned by the CVC Stockholder, the LGP Stockholders or the
Bain Stockholder (and their respective Permitted Transferees) as applicable,
(b) the Common Stock that is indirectly owned by Karman Coinvest L.P. (and its
Permitted Transferees) through Karman Coinvest L.P.’s or such Permitted
Transferees’ ownership of Equity Securities of Seller (or any Permitted
Transferee of Seller) shall be taken into account for purposes of determining
the percentage of Common Stock that is Beneficially Owned by the CVC Stockholder
(with respect to the class B units of Karman Coinvest L.P.) and the LGP
Stockholders (with respect to the class A units of Karman Coinvest L.P.) and
(c) the Common Stock that is indirectly owned by Yonghui Investment Limited (and
its Permitted Transferees) through Yonghui Investment Limited’s or such
Permitted Transferees’ ownership of Equity Securities of Seller (or any
Permitted Transferee of Seller) shall be taken into account for purposes of
determining the percentage of Common Stock that is Beneficially Owned by the
Bain Stockholder. For clarity, the indirect ownership of any Person through
Seller shall be proportionate to the percentage ownership of such Party in
Seller, directly or indirectly.

“Board” means the board of directors of PubCo.

“Business Combination” has the meaning set forth in the Recitals.

“Business Day” means any day except a Saturday, a Sunday or any other day on
which commercial banks are required or authorized to close in the State of New
York.

“Bylaws” means the bylaws of PubCo, as in effect on the Closing Date, as the
same may be amended from time to time.

“Certificate of Incorporation” means the certificate of incorporation of PubCo,
as in effect on the Closing Date, as the same may be amended from time to time.

“Closing” has the meaning given to such term in the Merger Agreement.

“Closing Date” has the meaning given to such term in the Merger Agreement.

“Common Stock” means shares of the Class A common stock, par value $0.0001 per
share, of PubCo, including (i) any shares of such Class A common stock issuable
upon the exercise of any warrant or other right to acquire shares of such
Class A common stock, (ii) any shares of Class A common stock issuable upon the
conversion of Class B common stock at the Closing, and (iii) any Equity
Securities of PubCo that may be issued or distributed or be issuable with
respect to such Class A common stock by way of conversion, dividend, stock split
or other distribution, merger, consolidation, exchange, recapitalization or
reclassification or similar transaction.

“Confidential Information” has the meaning set forth in Section 2.3.

 

2



--------------------------------------------------------------------------------

“Continuing Ownership Percentage” means, with respect to any Party, as of the
time of determination, a fraction (expressed as a percentage) the numerator of
which is the aggregate number of shares of Common Stock that is Beneficially
Owned by such Party (in each case, together with its Permitted Transferees) at
such time, and the denominator of which is the aggregate number of shares of
Common Stock that is Beneficially Owned by such Party immediately after the
Closing (as adjusted for stock splits, combinations, reclassifications and
similar transactions).

“Conyers Sponsor” has the meaning set forth in the Preamble.

“Conyers Sponsor Director” has the meaning set forth in Section 2.1(f).

“Chief Executive Officer” means the chief executive officer of PubCo.

“Credit Agreement” means that certain First Lien Credit Agreement, dated as of
July 14, 2014, by and among Holdings, the Borrower, the lenders from time to
time party thereto, and Bank of America, N.A., as administrative agent, as
amended by (x) that certain First Amendment to First Lien Credit Agreement,
dated as of April 8, 2015 by and among Holdings, the Borrower, Bank of America,
N.A. as Administrative Agent and Collateral Agent, and Jeffries Finance LLC as
incremental lender, (y) that certain Second Amendment to First Lien Credit
Agreement, dated as of May 2, 2017 by and among Holdings, the Borrower, Bank of
America, N.A. as Administrative Agent and Collateral Agent, the revolving
lenders signatory thereto as extending lenders, Bank of America, N.A. as swing
line lender and Bank of America, N.A. and Credit Suisse AG, Cayman Islands
Branch as issuing banks and (z) that certain Third Amendment to First Lien
Credit Agreement, dated as of February 21, 2018 by and among Holdings, the
Borrower, Bank of America, N.A. as Administrative Agent and Collateral Agent,
and Bank of America, N.A. as incremental lender, and as further amended,
restated or otherwise modified from time to time.

“CVC Directors” has the meaning set forth in Section 2.1(c).

“CVC Stockholder” has the meaning set forth in the Preamble.

“Disqualified Director” means any Person prohibited or disqualified from serving
as a director of PubCo pursuant to any rule or regulation of the SEC or the
rules of the securities exchange on which PubCo’s securities are listed or by
applicable Law.

“Effective Date” has the meaning set forth in the Preamble.

“Equity Securities” means, with respect to any Person, all of the shares of
capital stock or equity of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock or equity of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock or equity of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares or equity (or such
other interests), restricted stock awards, restricted stock units, equity
appreciation rights, phantom equity rights, profit participation and all of the
other ownership or profit interests of such Person (including partnership or
member interests therein), whether voting or nonvoting.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, as the same shall be in effect from time to time.

“Governmental Entity” means any nation or government, any state, province or
other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, arbitrator (public or private) or other body
or administrative, regulatory or quasi-judicial authority, agency, department,
board, commission or instrumentality of any federal, state, local or foreign
jurisdiction.

“Independent Directors” means those four (4) directors to be determined as such
pursuant to Section 7.06 of the Merger Agreement, and such successor Persons as
may be nominated pursuant to Section 2.1(g).

“Laws” means all laws, acts, statutes, constitutions, treaties, ordinances,
codes, rules, regulations, and rulings of a Governmental Entity, including
common law. All references to “Laws” shall be deemed to include any amendments
thereto, and any successor Law, unless the context otherwise requires.

 

3



--------------------------------------------------------------------------------

“LGP Director” has the meaning set forth in Section 2.1(d).

“Merger Agreement” has the meaning set forth in the Recitals.

“Necessary Action” means, with respect to any Party and a specified result, all
actions (to the extent such actions are not prohibited by applicable Law and
within such Party’s control, and in the case of any action that requires a vote
or other action on the part of the Board to the extent such action is consistent
with fiduciary duties that PubCo’s directors may have in such capacity)
necessary to cause such result, including (a) calling special meetings of
stockholders, (b) voting or providing a written consent or proxy, if applicable
in each case, with respect to shares of Common Stock, (c) causing the adoption
of stockholders’ resolutions and amendments to the Organizational Documents,
(d) executing agreements and instruments, (e) making, or causing to be made,
with Governmental Entities, all filings, registrations or similar actions that
are required to achieve such result and (f) nominating or appointing certain
Persons (including to fill vacancies) and providing the highest level of support
for election of such Persons to the Board in connection with the annual or
special meeting of stockholders of PubCo.

“Organizational Documents” means the Certificate of Incorporation, the Bylaws
and any other similar organizational documents of PubCo.

“Original Stockholder Agreement” has the meaning set forth in the Recitals.

“Party” has the meaning set forth in the Preamble.

“Permitted Sponsor Transferee” means, with respect to any Sponsor Investor, any
(i) private equity investment fund Affiliate (i.e., a private equity fund that
is organized to invest in multiple portfolio companies (as such term is commonly
understood)) of such Sponsor Investor, (ii) general partner of any such private
equity investment fund Affiliate, (iii) direct or indirect parents of any such
general partner, (iv) direct or indirect wholly owned subsidiaries of any such
general partner or direct or indirect parent or (v) other investment vehicle
that is (A) an Affiliate of such Sponsor Investor and (B) directly or indirectly
wholly-owned by (I) one or more Persons referred to in clauses (ii) through (iv)
of this definition and/or (II) one or more officers, directors, partners,
employees, members, stockholders, consultants, advisors or associates of any
such Persons. For the avoidance of doubt, it is understood that “Permitted
Sponsor Transferee” shall not include any (x) portfolio company (as such term is
commonly understood) of a Sponsor Investor or any of their respective Affiliates
or (y) any co-investment vehicle or other special purpose vehicle formed to
directly or indirectly transfer any of the rights of such Sponsor Investor
hereunder to any Person not described in the foregoing clauses (i) through (v)
of this definition.

“Permitted Transferee” means, (i) with respect to the Sponsor Investors a
Permitted Sponsor Transferee, and (ii) with respect to any Person other than the
Sponsor Investors, any Affiliate of such Person and, in the case of Conyers
Sponsor, any equityholder of Conyers Sponsor.

“Person” means any natural person, sole proprietorship, partnership, trust,
unincorporated association, corporation, limited liability company, entity or
Governmental Entity.

“PubCo” has the meaning set forth in the Preamble.

“Registration Rights Agreement” has the meaning set forth in the Preamble.

“Replacement Credit Agreement” means a credit facility for the incurrence of
indebtedness for borrowed money to be entered into by PubCo or any of its
subsidiaries as a complete or partial replacement of the indebtedness, including
any incremental borrowing, that are subject to the Credit Agreement (or as
comparable of the indebtedness including any incremental borrowing, that are
subject to any replacement to a then-existing Replacement Credit Agreement).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, as the same shall be in effect from time to time.

“Seller” has the meaning set forth in the Preamble.

 

4



--------------------------------------------------------------------------------

“Sponsor Investor” means each of the CVC Stockholder, the Bain Stockholder and
the LGP Stockholders, and their Permitted Transferees.

“Stockholders Agreement” has the meaning set forth in the Preamble.

“TTM EBITDA” means, with respect to PubCo and its subsidiaries on a consolidated
basis, the trailing twelve months “Consolidated Adjusted EBITDA” (as defined in
the Credit Agreement).

Section 1.2 Interpretive Provisions. For all purposes of this Stockholders
Agreement, except as otherwise provided in this Stockholders Agreement or unless
the context otherwise requires:

(a) the meanings of defined terms are applicable to the singular as well as the
plural forms of such terms.

(b) the words “hereof”, “herein”, “hereunder” and words of similar import, when
used in this Stockholders Agreement, refer to this Stockholders Agreement as a
whole and not to any particular provision of this Stockholders Agreement.

(c) references in this Stockholders Agreement to any Law shall be deemed also to
refer to such Law, and all rules and regulations promulgated thereunder.

(d) whenever the words “include”, “includes” or “including” are used in this
Stockholders Agreement, they shall mean “without limitation.”

(e) the captions and headings of this Stockholders Agreement are for convenience
of reference only and shall not affect the interpretation of this Stockholders
Agreement.

(f) pronouns of any gender or neuter shall include, as appropriate, the other
pronoun forms.

(g) all references to “or” shall be construed in the inclusive sense of
“and/or.”

ARTICLE II.

GOVERNANCE

Section 2.1 Board of Directors.

(a) Composition of the Board. As of immediately prior to the Closing, the Board
shall be comprised of thirteen (13) directors, which such Persons have been
allocated into classes in accordance with Section 2.1(b) below. Such thirteen
(13) directors are, (i) two (2) directors nominated by the CVC Stockholder,
Cameron Breitner and Tiffany Han (each, an “Initial CVC Director”), (ii) two
(2) directors nominated by the LGP Stockholders, Jon Sokoloff and Tim Flynn
(each, an “Initial LGP Director”), (iii) one (1) director nominated by the Bain
Stockholder, Ryan Cotton (the “Initial Bain Director”), (iv) three (3) directors
nominated by the Conyers Sponsor, James Kilts, Dave West and Brian Ratzan,
(each, an “Initial Conyers Sponsor Director”), (v) the Independent Directors and
(vi) the Chief Executive Officer as of the Closing. At and following the Closing
each of Seller, the CVC Stockholder, the LGP Stockholders, the Bain Stockholder
and Conyers Sponsor (collectively, the “Stockholder Parties”) agrees, severally
and not jointly, with PubCo (and only with PubCo), and PubCo agrees with each of
the Stockholder Parties, severally and not jointly, to take all Necessary Action
to cause the Board to be comprised of the individuals named in Section 2.1(a) or
otherwise appointed pursuant to this Section 2.1; provided, that, the
obligations of the Parties to take such Necessary Actions pursuant to this
sentence with respect to the Conyers Sponsor Directors shall cease on and from
the date that is five (5) years following the Closing.

(b) At and following the Closing, each of the Stockholder Parties agrees,
severally and not jointly, with PubCo (and only with PubCo), and PubCo agrees
with each of the Stockholder Parties, severally and not jointly, to take all
Necessary Action to cause the directors named in Section 2.1(a) to be divided
into three classes of directors, with each class serving for staggered three
year-terms as follows:

 

5



--------------------------------------------------------------------------------

(i) the class I directors shall initially include one (1) Initial CVC Director,
one (1) Initial LGP Director, one (1) Initial Conyers Sponsor Director and two
(2) Independent Directors;

(ii) the class II directors shall initially include one (1) Initial Conyers
Sponsor Director, the Initial Bain Director and two (2) Independent Directors;
and

(iii) the class III directors shall initially include one (1) Initial CVC
Director, one (1) Initial LGP Director, one (1) Initial Conyers Sponsor Director
and the Chief Executive Officer.

The initial term of the Class I directors shall expire immediately following
PubCo’s first annual meeting of stockholders following the consummation of the
Business Combination. The initial term of the Class II directors shall expire
immediately following PubCo’s second annual meeting of stockholders following
the consummation of the Business Combination. The initial term of the Class III
directors shall expire immediately following PubCo’s third annual meeting of
stockholders following the consummation of the Business Combination.

(c) CVC Representation. At and following the Closing, PubCo shall take all
Necessary Action to include in the slate of nominees recommended by PubCo for
election as directors at each applicable annual or special meeting of
stockholders at which directors are to be elected, a number of individuals
designated by the CVC Stockholder (each, a “CVC Director”) that, if elected,
will result in the CVC Stockholder having a number of directors serving on the
Board as shown below:

 

Common Stock Beneficially Owned by the CVC Stockholder (and its Permitted
Transferees)

   Number of CVC
Directors  

10% or greater

     2  

5% or greater, but less than 10%

     1  

Less than 5%

     0  

For clarity, the Initial CVC Directors are CVC Directors. For so long as the
Board is divided into three classes, PubCo agrees to take all Necessary Action
to apportion the CVC Directors among such classes so as to maintain the
proportion of the CVC Directors in each class as nearly as possible to the
relative apportionment of the CVC Directors among the classes as contemplated in
Section 2.1(b).

(d) LGP Representation. At and following the Closing, PubCo shall take all
Necessary Action to include in the slate of nominees recommended by PubCo for
election as directors at each applicable annual or special meeting of
stockholders at which directors are to be elected, a number of individuals
designated by the LGP Stockholders (each, a “LGP Director”) that, if elected,
will result in the LGP Stockholders having a number of directors serving on the
Board as shown below:

 

Common Stock Beneficially Owned by the LGP Stockholders (and their Permitted
Transferees)

   Number of LGP
Directors  

10% or greater

     2  

5% or greater, but less than 10%

     1  

Less than 5%

     0  

For clarity, the Initial LGP Directors are LGP Directors. For so long as the
Board is divided into three classes, PubCo agrees to take all Necessary Action
to apportion the LGP Directors among such classes so as to maintain the
proportion of the LGP Directors in each class as nearly as possible to the
relative apportionment of the LGP Directors among the classes as contemplated in
Section 2.1(b).

(e) Bain Representation. At and following the Closing, PubCo shall take all
Necessary Action to include in the slate of nominees recommended by PubCo for
election as directors at each applicable annual or special meeting of
stockholders at which directors are to be elected, a number of individuals
designated by the Bain Stockholder (each, a “Bain Director”) that, if elected,
will result in the Bain Stockholder having a number of directors serving on the
Board as shown below:

 

6



--------------------------------------------------------------------------------

Common Stock Beneficially Owned by the Bain Stockholder (and its Permitted
Transferees)

   Number of Bain
Directors  

5% or greater

     1  

Less than 5%

     0  

For clarity, the Initial Bain Director is a Bain Director. For so long as the
Board is divided into three classes, PubCo agrees to take all Necessary Action
to apportion the Bain Director among such classes so as to maintain as nearly as
possible the relative apportionment of the Bain Director among the classes as
contemplated in Section 2.1(b).

(f) Conyers Sponsor Representation. At and following the Closing, so long as the
Conyers Sponsor or its Permitted Transferees hold of record or Beneficially Own
any shares of Common Stock, PubCo shall, for a period of five (5) years
following the Closing, take all Necessary Action to include in the slate of
nominees recommended by PubCo for election as directors at each applicable
annual or special meeting of stockholders at which directors are to be elected,
a number of individuals designated by the Conyers Sponsor (each, a “Conyers
Sponsor Director”) that, if elected, will result in the Conyers Sponsor having
three (3) directors serving on the Board.

For clarity, the Initial Conyers Sponsor Directors are Conyers Sponsor
Directors. For so long as the Board is divided into three classes, PubCo agrees
to take all Necessary Action to apportion the Conyers Sponsor Directors among
such classes so as to maintain the proportion of the Conyers Sponsor Directors
in each class as nearly as possible to the relative apportionment of the Conyers
Sponsor Directors among the classes as contemplated in Section 2.1(b).

Notwithstanding anything to the contrary herein, in calculating the ownership
percentages for purposes of Sections 2.1(c) through (e), the total number of
issued and outstanding shares of Common Stock used as the denominator in any
such calculation shall at all times be deemed to be equal to the total number of
shares of Common Stock issued and outstanding immediately following the Closing
(as adjusted for stock splits, combinations, reclassifications and similar
transactions).

(g) Independent Directors. Following the initial term of each of the initial
Independent Directors, the four (4) Independent Directors shall be nominated by
the Nominating and Corporate Governance Committee of the Board in accordance
with applicable Laws and stock exchange regulations.

(h) Decrease in Directors. Upon any decrease in the number of directors that a
Party is entitled to designate for nomination to the Board pursuant to
Section 2.1(c), Section 2.1(d) or Section 2.1(e), as applicable, (i) such Party
agrees with PubCo (and only with PubCo) that it shall take all Necessary Action
to cause the appropriate number of directors designated by such Party to offer
to tender their resignation (which PubCo shall accept) or be removed immediately
and (ii) each of the Stockholder Parties agrees, severally and not jointly, with
PubCo (and only with PubCo), and PubCo agrees with each of the Stockholder
Parties, severally and not jointly, to take all Necessary Actions to reduce the
size of the Board by the number of directors who have resigned or been removed
in accordance with the foregoing clause (i). Any decrease in the number of
directors that a Party is entitled to designate for nomination to the Board
shall be permanent and shall be applied to the class of directors with the
shortest remaining term(s) in which such Party has a director appointee.

(i) Removal; Vacancies. Each Party, as applicable, shall have the exclusive
right to (i) remove their nominees from the Board, and PubCo and such Party
shall take all Necessary Action to cause the removal of any such nominee at the
request of the applicable Party and (ii) designate directors for election or
appointment, as applicable, to the Board to fill vacancies created by reason of
death, removal or resignation of its nominees to the Board, and PubCo agrees
with such Party (and only with such Party) that it shall take all Necessary
Action to nominate or cause the Board to appoint, as applicable, replacement
directors designated by the applicable Party to fill any such vacancies created
pursuant to clause (i) or (ii) above as promptly as practicable after such
designation (and in any event prior to the next meeting or action of the Board
or applicable committee). Notwithstanding anything to the contrary contained in
this Section 2.1(i),

 

7



--------------------------------------------------------------------------------

no Party shall have the right to designate a replacement director, and PubCo
shall not be required to take any action to cause any vacancy to be filled by
any such designee, to the extent that election or appointment of such designee
to the Board would result in a number of directors nominated or designated by
such Party in excess of the number of directors that such Party is then entitled
to nominate for membership on the Board pursuant to this Stockholders Agreement.
Each Party agrees with PubCo (and only with PubCo) not to take action to remove
any director nominee of another Party from office unless such removal is for
cause pursuant to the Certificate of Incorporation or pursuant to this
Stockholders Agreement.

(j) Committees. In accordance with PubCo’s Organizational Documents, (i) the
Board shall establish and maintain an audit committee of the Board, as well as
all other committees of the Board required in accordance with applicable Laws
and stock exchange regulations, and (ii) the Board may from time to time by
resolution establish and maintain other committees of the Board. Subject to
applicable Laws and stock exchange regulations, and subject to requisite
independence requirements applicable to such committee, the CVC Stockholder, the
LGP Stockholders, and the Conyers Sponsor shall each, severally, have the right
to have one (1) CVC Director, one (1) LGP Director and one (1) Conyers Sponsor
Director, respectively, appointed to serve on each committee of the Board for so
long as the CVC Stockholder, the LGP Stockholders, and Conyers Sponsor, as
applicable, has the right to designate at least one (1) director for nomination
to the Board. In furtherance of the foregoing, PubCo agrees with each of the
Stockholder Parties, severally and not jointly, to take all Necessary Action to
have at least one (1) CVC Director, one (1) LGP Director, and one (1) Conyers
Sponsor Director appointed to serve on each committee of the Board (to the
extent not prohibited by applicable Law or applicable stock exchange
regulations).

(k) Reimbursement of Expenses. PubCo shall reimburse the directors for all
reasonable out-of-pocket expenses incurred in connection with their attendance
at meetings of the Board and any committees thereof, including travel, lodging
and meal expenses.

(l) Indemnification. For so long as any director nominated by a Party pursuant
to this Stockholders Agreement serves as a director of PubCo, (i) PubCo shall
provide such director with the same expense reimbursement, benefits, indemnity,
exculpation and other arrangements provided to the other directors of PubCo and
(ii) PubCo shall not amend, alter or repeal any right to indemnification or
exculpation covering or benefiting such director as and to the extent consistent
with applicable Law, the Organizational Documents and any indemnification
agreements with directors (whether such right is contained in the Organizational
Documents or another document) (except to the extent such amendment or
alteration permits PubCo to provide broader indemnification or exculpation
rights on a retroactive basis than permitted prior thereto).

(m) Review of Nominees. Any director nominee of a Party shall be subject to
customary due diligence process, including a review of a completed questionnaire
and a background check. Based on the foregoing, PubCo may reasonably object to
any such nominee within 15 days of receiving such completed questionnaire and
background check authorization, (i) provided it does so in good faith and
(ii) solely to the extent such objection is based upon any of the following:
(1) such nominee was convicted in a criminal proceeding or is a named subject of
a pending criminal proceeding (excluding traffic violations and other minor
offenses); (2) such nominee was the subject of any order, judgment or decree not
subsequently reversed, suspended or vacated of any court of competent
jurisdiction, permanently or temporarily enjoining such proposed director from,
or otherwise limiting, the following activities: (A) engaging in any type of
business practice, or (B) engaging in any activity in connection with the
purchase or sale of any security or in connection with any violation of federal
or state securities laws; (3) such nominee was the subject of any order,
judgment or decree, not subsequently reversed, suspended or vacated, of any
federal or state authority barring, suspending or otherwise limiting for more
than 60 days the right of such person to engage in any activity described in
clause (2)(B), or to be associated with persons engaged in such activity;
(4) such nominee was found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, and
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated; or (5) such nominee was the subject
of, or a party to, any federal or state judicial or administrative order,
judgment, decree or finding, not subsequently reversed, suspended or vacated,
relating to a violation of any federal or state securities laws or regulations.
In the event the Board reasonably finds any such nominee to be unsuitable based
upon one or more of the foregoing clauses (1)

 

8



--------------------------------------------------------------------------------

through (5) and reasonably objects to such nominated director, the applicable
Party shall be entitled to propose a different nominee to the Board within
thirty (30) days of PubCo’s notice to such Party of its objection to such
nominee and such replacement nominee shall be subject to the review process
outlined in this Section 2.1(m). No Party will nominate a Disqualified Director
and, if any nominee of a Party becomes a Disqualified Director, such nominating
Party shall take all Necessary Action to cause such director to tender their
resignation or be removed immediately.

Section 2.2 PubCo Activities; Approvals. Following the Closing, PubCo shall not
take, and shall not (other than in the case of Sections 2.2(a), which shall not
apply to such subsidiaries) permit its subsidiaries to take, any of the
following actions without the approval of Seller, for so long as Seller,
together with its Permitted Transferees, has a Continuing Ownership Percentage
of 50% or more:

(a) any increase or decrease in the size of the Board, other than any decrease
in the size of the Board in accordance with this Article II;

(b) any amendment, change, waiver, alteration or repeal of any provision of the
Organizational Documents that (i) amends or modifies any specific rights of
Seller or (ii) materially and adversely affects Seller in its capacity as a
stockholder of PubCo;

(c) any acquisition or disposition of any one or more Persons, equity interests,
businesses or assets by PubCo or any of its subsidiaries involving an aggregate
value, purchase price or sale price of an amount in excess of 0.5 times TTM
EBITDA (measured as of the conclusion of the calendar month immediately
preceding the calendar month in which definitive documentation with respect to
such acquisition or disposition is proposed to be executed);

(d) the incurrence of any indebtedness for borrowed money by PubCo or its
subsidiaries in an aggregate amount in excess of 0.5 times TTM EBITDA (measured
as of the conclusion of the calendar month immediately preceding the calendar
month in which such indebtedness is proposed to be incurred), other than
indebtedness for borrowed money incurred in the ordinary course of business in
accordance with the terms of a Replacement Credit Agreement; provided, however,
that the foregoing limitation shall not apply to indebtedness for borrowed money
incurred by PubCo or its subsidiaries that would not result in the ratio of
aggregate outstanding indebtedness for borrowed money of PubCo and its
subsidiaries, after giving pro forma effect to such incurrence, to TTM EBITDA
(measured as of the conclusion of the calendar month immediately preceding the
calendar month in which such indebtedness is proposed to be incurred) being in
excess of 3.5 times;

(e) the termination or replacement of the Chief Executive Officer (other than
for cause);

(f) any declaration and payment of any dividends or distributions, other than
any dividends or distributions from any wholly owned subsidiary of PubCo either
to PubCo or any other wholly owned subsidiaries of PubCo; or

(g) any redemption or repurchase of any shares of Common Stock.

Section 2.3 Restrictions on Other Agreements. No Party shall grant any proxy or
enter into or agree to be bound by any voting trust, agreement or arrangement of
any kind with any Person with respect to the PubCo Equity Securities owned by
such Party if and to the extent the terms thereof conflict with the provisions
of this Stockholders Agreement (whether or not such proxy, voting trust,
agreements or arrangements are with any other Party or any other holders of such
Equity Securities that are not parties to this Stockholders Agreement or
otherwise).

Section 2.4 Termination of Original Stockholder Agreement. Effective upon, and
subject to the occurrence of, the Closing, PubCo and the Conyers Sponsor hereby
agree that the Original Stockholder Agreement and all of the respective rights
and obligations of the parties thereunder are hereby terminated in their
entirety and shall be of no further force or effect and each of PubCo and the
Conyers Sponsor shall take all Necessary Actions to effect such termination.

 

9



--------------------------------------------------------------------------------

ARTICLE III.

GENERAL PROVISIONS

Section 3.1 Assignment; Successors and Assigns; No Third Party Beneficiaries.

(a) Except as otherwise permitted pursuant to this Stockholders Agreement, no
Party may assign, directly or indirectly, such Party’s rights and obligations
under this Stockholders Agreement, in whole or in part, without the prior
written consent of the other Parties; provided, that, each of Seller, the CVC
Stockholder, the LGP Stockholders, the Bain Stockholder and the Conyers Sponsor
shall be entitled to assign (solely in connection with a transfer of Common
Stock) to any of its Permitted Transferees in connection with a transfer of
Common Stock, without such prior written consent, all (but not less than all) of
its rights and obligations hereunder; provided, further, that so long as Seller,
the CVC Stockholder, the LGP Stockholders, the Bain Stockholder and the Conyers
Sponsor Beneficially Own any Common Stock, the obligations set forth in
Section 2.1(a) and Section 2.1(b) shall continue to apply to such Party;
provided, further, that any Person (other than a Permitted Transferee) to which
Seller, the CVC Stockholder, the LGP Stockholders, the Bain Stockholder or the
Conyers Sponsor transfers such Common Stock shall not be bound by the
obligations hereunder, including pursuant to Section 2.1 or otherwise, or
otherwise have any rights hereunder. Any attempted assignment of rights or
obligations in violation of this Article III shall be null and void.

(b) All of the terms and provisions of this Stockholders Agreement shall be
binding upon the Parties and their respective successors and Permitted
Transferees, but shall inure to the benefit of and be enforceable by the
Permitted Transferees of any Party only to the extent that they are Permitted
Transferees pursuant to the terms of this Stockholders Agreement.

(c) Nothing in this Stockholders Agreement, express or implied, is intended to
confer upon any Party, other than the Parties and their respective successors
and Permitted Transferees, any rights or remedies under this Stockholders
Agreement or otherwise create any third party beneficiary hereto.

Section 3.2 Termination. This Stockholder Agreement shall terminate
automatically (without any action by any Party) as to the CVC Stockholder, the
LGP Stockholders, the Bain Stockholder or the Conyers Sponsor at such time at
which such Party no longer has the right to designate an individual for
nomination to the Board under this Stockholder Agreement; provided, that
Section 2.1(l) and Section 2.2 shall survive such termination and shall
terminate automatically (without any action by any Party) at such time as
Seller, the CVC Stockholder, the LGP Stockholders, the Bain Stockholder and the
Conyers Sponsor (and their respective Permitted Transferees), as applicable, are
no longer entitled to any rights pursuant to such sections; provided, further
that the obligations of Seller, the CVC Stockholder, the LGP Stockholders, the
Bain Stockholder and the Conyers Sponsor to take Necessary Action pursuant to
clause (b) of the definition thereof to cause the Board to be constituted as set
forth in Section 2.1 shall survive such termination until such time as such
Party, as applicable, no longer Beneficially Owns any Common Stock.
Notwithstanding anything herein to the contrary, in the event the Merger
Agreement validly terminates in accordance with its terms prior to the Closing,
this Stockholders Agreement shall automatically terminate and be of no further
force or effect, without any further action required by the Parties.

Section 3.3 Severability. If any provision of this Stockholders Agreement is
determined to be invalid, illegal or unenforceable by any Governmental Entity,
the remaining provisions of this Stockholders Agreement, to the extent permitted
by Law shall remain in full force and effect.

Section 3.4 Entire Agreement; Amendments; No Waiver.

(a) This Stockholders Agreement, together with the Exhibit to this Stockholders
Agreement, the Registration Rights Agreement, the Merger Agreement and all other
Transaction Agreements (as such term is defined in the Merger Agreement),
constitute the entire agreement among the Parties with respect to the subject
matter hereof and thereof and supersede all prior and contemporaneous
agreements, understandings and discussions, whether oral or written, relating to
such subject matter in any way and there are no warranties, representations or
other agreements among the Parties in connection with such subject matter except
as set forth in this Stockholders Agreement and therein.

 

10



--------------------------------------------------------------------------------

(b) No provision of this Stockholders Agreement may be amended or modified in
whole or in part at any time without the express written consent of (i) PubCo,
(ii) Seller, (iii) the CVC Stockholder, (iv) the LGP Stockholders, (v) the Bain
Stockholder and (vi) the Conyers Sponsor; provided, that a provision that has
terminated with respect to a Party shall not require any consent of such Party
with respect to amending or modifying such provision.

(c) No waiver of any provision or default under, nor consent to any exception
to, the terms of this Stockholders Agreement shall be effective unless in
writing and signed by the Party to be bound and then only to the specific
purpose, extent and instance so provided. For clarity, PubCo shall not waive any
breach of Section 2.1 by any Stockholder Party without the prior written consent
of each other non-breaching Stockholder Party.

(d) This Agreement shall amend, restate and supersede in its entirety the
Initial Stockholders Agreement.

Section 3.5 Counterparts; Electronic Delivery. This Stockholders Agreement and
any other agreements, certificates, instruments and documents delivered pursuant
to this Stockholders Agreement may be executed and delivered in one or more
counterparts and by fax, email or other electronic transmission, each of which
shall be deemed an original and all of which shall be considered one and the
same agreement. No Party shall raise the use of a fax machine or email to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a fax machine or email as a
defense to the formation or enforceability of a contract and each Party forever
waives any such defense. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Stockholders
Agreement or any document to be signed in connection with this Stockholders
Agreement shall be deemed to include electronic signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, and the parties hereto consent to conduct the transactions contemplated
hereunder by electronic means.

Section 3.6 Notices. All notices, demands and other communications to be given
or delivered under this Stockholders Agreement shall be in writing and shall be
deemed to have been given (a) when personally delivered (or, if delivery is
refused, upon presentment) or received by email (with confirmation of
transmission) prior to 5:00 p.m. eastern time on a Business Day and, if
otherwise, on the next Business Day, (b) one (1) Business Day following sending
by reputable overnight express courier (charges prepaid) or (c) three (3)
calendar days following mailing by certified or registered mail, postage prepaid
and return receipt requested. Unless another address is specified in writing
pursuant to the provisions of this Section 3.6, notices, demands and other
communications shall be sent to the addresses indicated below

if to PubCo, prior to the Closing, to:

Conyers Park II Acquisition Corp.

999 Vanderbilt Breach Rd., Suite 601

Naples, FL 34108

Attention: Brian Ratzan

Email: bratzan@centerviewcapital.com

if to PubCo, following the Closing, to:

c/o Advantage Solutions, Inc.

18100 Von Karman Avenue, Suite 1000

Irvine, CA 92612

Attention: Bryce Robinson

Email: bryce.robinson@advantagesolutions.net

with a copy (which shall not constitute notice) to:

Conyers Park II Acquisition Corp.

999 Vanderbilt Breach Rd., Suite 601

 

11



--------------------------------------------------------------------------------

Naples, FL 34108

Attention: Brian Ratzan

Email: bratzan@centerviewcapital.com

if to the Conyers Sponsor, to:

Conyers Park II Acquisition Corp.

999 Vanderbilt Breach Rd., Suite 601

Naples, FL 34108

Attention: Brian Ratzan

Email: bratzan@centerviewcapital.com

with a copy (which shall not constitute notice) to:

Kirkland and Ellis LLP

601 Lexington Avenue

New York, NY 10022

  Attention:

Michael Movsovich, P.C.

   

Ravi Agarwal, P.C.

   

Carlo Zenkner

  Email:

mmovsovich@kirkland.com

   

ravi.agarwal@kirkland.com

   

carlo.zenkner@kirkland.com

if to Seller:

c/o Advantage Solutions, Inc.

18100 Von Karman Avenue, Suite 1000

Irvine, CA 92612

Attention: Bryce Robinson

Email: bryce.robinson@advantagesolutions.net

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention: Paul Kukish

Email: Paul.Kukish@lw.com

if to the CVC Stockholder:

c/o CVC Advisors (U.S.) Inc.

One Maritime Plaza, Suite 1610

San Francisco, CA 94111

Attention: Cameron Breitner

Email: cbreitner@cvc.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention: Paul Kukish

Email: Paul.Kukish@lw.com

 

12



--------------------------------------------------------------------------------

if to the LGP Stockholders:

c/o Leonard Green & Partners, L.P.

11111 Santa Monica Blvd., Suite 2000

Los Angeles, CA 90025

Attention: Timothy J. Flynn

Email: flynn@leonardgreen.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention: Paul Kukish

Email: Paul.Kukish@lw.com

if to the Bain Stockholder:

Bain Capital Private Equity, LP

John Hancock Tower

200 Clarendon Street

Boston, MA 02199

United States of America

Attention: Ryan Cotton

Email: rcotton@baincapital.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Christopher Thomas

Email: Christopher.Thomas@kirkland.com

Section 3.7 Governing Law; Waiver of Jury Trial; Jurisdiction. The internal
substantive laws of the State of Delaware applicable to contracts entered into
and to be performed solely within such state shall govern (a) all Actions,
claims or matters related to or arising from this Stockholders Agreement and the
negotiation, entering into and performance of this Stockholders Agreement
(including any tort or non-contractual claims) and (b) any questions concerning
the construction, interpretation, validity and enforceability of this
Stockholders Agreement, and the performance of the obligations imposed by this
Stockholders Agreement, in each case without giving effect to any choice of law
or conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Law of any
jurisdiction other than the State of Delaware. EACH PARTY TO THIS STOCKHOLDERS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION
BROUGHT TO RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES (WHETHER
ARISING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF, CONNECTED WITH, RELATED
OR INCIDENTAL TO THIS STOCKHOLDERS AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY
THIS STOCKHOLDERS AGREEMENT OR THE RELATIONSHIPS ESTABLISHED AMONG THE PARTIES
UNDER THIS STOCKHOLDERS AGREEMENT. THE PARTIES FURTHER WARRANT AND REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER WITH SUCH PARTY’S LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES SUCH PARTY’S JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. Each of the Parties submits to the exclusive
jurisdiction of first, the Chancery Court of the State of Delaware or if such
court declines jurisdiction, then to the Federal District Court for the District
of Delaware, in any Action arising out of or relating to this Stockholders
Agreement, agrees that all claims in respect of the Action shall be heard and
determined in any such court and agrees not to bring any Action arising out of
or relating to this Stockholders Agreement in any other courts. Each Party
irrevocably consents to the service of process in any such Action by the mailing
of copies thereof by registered or

 

13



--------------------------------------------------------------------------------

certified mail, postage prepaid, to such Party, at its address for notices as
provided in Section 3.6 of this Stockholders Agreement, such service to become
effective ten (10) days after such mailing. Each Party hereby irrevocably waives
any objection to such service of process and further irrevocably waives and
agrees not to plead or claim in any Action commenced hereunder or under any
other documents contemplated hereby that service of process was in any way
invalid or ineffective. Nothing in this Section 3.7, however, shall affect the
right of any Party to serve legal process in any other manner permitted by Law
or at equity; provided, that each of the Parties hereby waives any right it may
have under the Laws of any jurisdiction to commence by publication any Action
with respect to this Stockholders Agreement. To the fullest extent permitted by
applicable Law, each of the Parties hereby irrevocably waives any objection it
may now or hereafter have to the laying of venue of any Action arising out of or
relating to this Stockholders Agreement in any of the courts referred to in this
Section 3.7 and hereby further irrevocably waives and agrees not to plead or
claim that any such court is not a convenient forum for any such Action. Each
Party agrees that a final judgment in any Action so brought shall be conclusive
and may be enforced by suit on the judgment or in any other manner provided by
Law or at equity, in any jurisdiction.

Section 3.8 Specific Performance. Each Party hereby agrees and acknowledges that
it will be impossible to measure in money the damages that would be suffered if
the Parties fail to comply with any of the obligations imposed on them by this
Stockholders Agreement and that, in the event of any such failure, an aggrieved
Party will be irreparably damaged and will not have an adequate remedy at Law.
Any such Party shall, therefore, be entitled (in addition to any other remedy to
which such Party may be entitled at Law or in equity) to injunctive relief,
including specific performance, to enforce such obligations, without the posting
of any bond, and if any Action should be brought in equity to enforce any of the
provisions of this Stockholders Agreement, none of the Parties shall raise the
defense that there is an adequate remedy at Law. PubCo hereby agrees with each
of the Stockholder Parties, severally and not jointly, that it will enforce the
provisions of this Stockholders Agreement against any Party in breach.

Section 3.9 Representations and Warranties of the Parties. Each of the Parties
hereby represents and warrants to each of the other Parties as follows:

(a) Such Party, to the extent applicable, is duly organized or incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization or incorporation and has all requisite power and authority to
conduct its business as it is now being conducted and is proposed to be
conducted.

(b) Such Party has the full power, authority and legal right to execute, deliver
and perform this Stockholders Agreement. The execution, delivery and performance
of this Stockholders Agreement have been duly authorized by all necessary
action, corporate or otherwise, of such Party. This Stockholders Agreement has
been duly executed and delivered by such Party and constitutes its, his or her
legal, valid and binding obligation, enforceable against it, him or her in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally.

(c) The execution and delivery by such Party of this Stockholders Agreement, the
performance by such Party of its, his or her obligations hereunder by such Party
does not and will not violate (i) in the case of Parties who are not
individuals, any provision of its by-laws, charter, articles of association,
partnership agreement or other similar organizational document, (ii) any
provision of any material agreement to which it, he or she is a Party or by
which it, he or she is bound or (iii) any law, rule, regulation, judgment, order
or decree to which it, he or she is subject.

(d) Such Party is not currently in violation of any law, rule, regulation,
judgment, order or decree, which violation could reasonably be expected at any
time to have a material adverse effect upon such Party’s ability to enter into
this Stockholders Agreement or to perform its, his or her obligations hereunder.

(e) There is no pending legal action, suit or proceeding that would materially
and adversely affect the ability of such Party to enter into this Stockholders
Agreement or to perform its, his or her obligations hereunder.

Section 3.10 No Third Party Liabilities. This Stockholders Agreement may only be
enforced against the named parties hereto (and their Permitted Transferees). All
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to any of this Stockholders Agreement, or the
negotiation, execution or performance of this Stockholders Agreement (including
any representation or warranty made in or in connection with

 

14



--------------------------------------------------------------------------------

this Stockholders Agreement or as an inducement to enter into this Stockholders
Agreement), may be made only against the Persons that are expressly identified
as parties hereto (and their Permitted Transferees), as applicable; and, other
than for any Permitted Transferee, no past, present or future direct or indirect
director, officer, employee, incorporator, member, partner, stockholder,
Affiliate, portfolio company in which any such Party or any of its investment
fund Affiliates have made a debt or equity investment (and vice versa), agent,
attorney or representative of any Party hereto (including any Person negotiating
or executing this Stockholders Agreement on behalf of a Party hereto), unless a
Party to this Stockholders Agreement, shall have any liability or obligation
with respect to this Stockholders Agreement or with respect any claim or cause
of action (whether in contract or tort) that may arise out of or relate to this
Stockholders Agreement, or the negotiation, execution or performance of this
Stockholders Agreement (including a representation or warranty made in or in
connection with this Stockholders Agreement or as an inducement to enter into
this Stockholders Agreement).

Section 3.11 Adjustments. If there are any changes in the Common Stock as a
result of stock split, stock dividend, combination or reclassification, or
through merger, consolidation, recapitalization or other similar event,
appropriate adjustment shall be made in the provisions of this Stockholders
Agreement, as may be required, so that the rights, privileges, duties and
obligations under this Stockholders Agreement shall continue with respect to the
Common Stock as so changed.

Section 3.12 Further Assurances. At any time or from time to time after the date
hereof, the Parties agree to cooperate with each other, and at the request of
any other Party, to execute and deliver any further instruments or documents and
to take all such further action as any other Party may reasonably request in
order to evidence or effectuate the provisions of this Agreement and to
otherwise carry out the intent of the Parties hereunder.

[Signature Pages Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has duly executed this Amended and
Restated Stockholders Agreement as of the Effective Date.

 

PUBCO: CONYERS PARK II ACQUISITION CORP. By:   /s/ Brian Ratzan

Name:

  Brian Ratzan Title:   Chief Financial Officer CONYERS SPONSOR: CONYERS PARK II
SPONSOR LLC By:   /s/ Brian Ratzan Name:   Brian Ratzan Title:   Member



--------------------------------------------------------------------------------

SELLER: KARMAN TOPCO L.P. By:   /s/ Tanya Domier Name:   Tanya Domier Title:  
Chief Executive Officer



--------------------------------------------------------------------------------

CVC STOCKHOLDER:

CVC ASM HOLDCO, LP

By:

  CVC ASM HOLDCO GP, LLC

Its:

  General Partner

 

By:   /s/ Cameron E.H. Breitner Name:   Cameron E.H. Breitner Title:   President



--------------------------------------------------------------------------------

LGP STOCKHOLDERS:

GREEN EQUITY INVESTORS VI, L.P.

By:   GEI CAPITAL VI, LLC

Its:

  General Partner

 

By:   /s/ Timothy J. Flynn

Name:

  Timothy J. Flynn

Title:

  Senior Vice President

 

GREEN EQUITY INVESTORS SIDE VI, L.P.

By:   GEI CAPITAL VI, LLC

Its:

  General Partner

 

By:   /s/ Timothy J. Flynn

Name:

  Timothy J. Flynn

Title:

  Senior Vice President

 

LGP ASSOCIATES VI-A LLC By:   PERIDOT COINVEST MANAGER LLC

Its:

  Manager By:   LEONARD GREEN & PARTNERS, L.P.

Its:

  Manager By:   LGP MANAGEMENT, INC.

Its:

  General Partner

 

By:   /s/ Timothy J. Flynn

Name:

  Timothy J. Flynn

Title:

  Senior Vice President

 

LGP ASSOCIATES VI-B LLC By:   PERIDOT COINVEST MANAGER LLC

Its:

  Manager By:   LEONARD GREEN & PARTNERS, L.P.

Its:

  Manager By:   LGP MANAGEMENT, INC.

Its:

  General Partner

 

By:   /s/ Timothy J. Flynn

Name:

  Timothy J. Flynn

Title:

  Senior Vice President

 

KARMAN II COINVEST LP By:   PERIDOT COINVEST MANAGER LLC

Its:

  Manager By:   LEONARD GREEN & PARTNERS, L.P.

Its:

  Manager By:   LGP MANAGEMENT, INC.

Its:

  General Partner

 

By:   /s/ Timothy J. Flynn



--------------------------------------------------------------------------------

Name:

  Timothy J. Flynn

Title:

  Senior Vice President



--------------------------------------------------------------------------------

BAIN STOCKHOLDER:

BC EAGLE HOLDINGS, L.P.

By:

  BC EAGLE HOLDINGS GP LIMITED

Its:

  General Partner

 

By:   /s/ Ryan Cotton

Name:

  Ryan Cotton

Title:

  Director